     Case 2:19-cr-00269-JCM-EJY Document 72 Filed 10/14/20 Page 1 of 6




1
     WILLIAM H. BROWN, ESQ. (7623)
     BROWN MISHLER, PLLC
2    911 N. Buffalo Dr., Ste. 202
3    Las Vegas, Nevada 89128
     Tel: (702) 816-2200
4    Fax: (702) 816-2300
5    Email: WBrown@BrownMishler.com
     Attorney for Defendant
6
     Byron Porter
7
                         UNITED STATES DISTRICT COURT
8
                              DISTRICT OF NEVADA
9
      UNITED STATES OF AMERCIA,                      2:19-cr-00269-JCM-EJY
10

11                      Plaintiff,              Stipulation to Continue Pretrial
12
      vs.                                          Release Revocation Initial
                                                       Appearance Date
13    BYRON PORTER,                                     (Third Request)
14
                        Defendants.
15

16

17          It is hereby stipulated and agreed, by and between NICHOLAS A.
18
     TRUTANICH, United States Attorney, through DANIEL E. CLARKSON,
19

20   Assistant United States Attorney, and WILLIAM BROWN, counsel for
21
     defendant Byron Joshua Jarell Porter, that Byron Porter’s pretrial release
22
     revocation appearance date in the above-captioned matter, previously
23

24   scheduled for October 19, 2020, at 2:30 p.m., be vacated and continued at
25
     least sixty (60) days until a time convenient to the Court.
26

27

28




                                            1
     Case 2:19-cr-00269-JCM-EJY Document 72 Filed 10/14/20 Page 2 of 6




1
           This Stipulation is entered into for the following reasons:

2          1.    Defendant Byron Porter initially appeared on October 17, 2019,
3
     before U.S. Magistrate Judge Elayna J. Youchah and was ordered released on
4

5    a personal recognizance bond with conditions.
6
           2.    Mr. Porter is currently scheduled to make an appearance before
7
     the Court on October 19, 2020 at 2:30 p.m. on a petition for revocation of
8

9    pretrial release based on alleged violations of conditions of pretrial release.
10
           3.    Since the filing of the petition, Mr. Porter has successfully
11

12
     completed residential drug treatment pursuant to a modification of his

13   conditions of pretrial release.
14
           4.    Defense counsel has a revocation hearing in a different case
15

16   (United States v. Avalos (2:20-mj-000801-DJA)) set for October 19, 2020, at
17
     1:30, which will likely go past the time Mr. Porter’s hearing is currently set to
18
     begin.
19

20         5.    Mr. Porter is released on a personal recognizance bond with
21
     conditions pending trial and does not object to a continuance.
22

23
           6.    The government does not object to a continuance.

24

25

26

27

28




                                             2
     Case 2:19-cr-00269-JCM-EJY Document 72 Filed 10/14/20 Page 3 of 6



           7.       This is the third for a continuance of this appearance date filed in
1

2    this matter.
3
           Date: October 14, 2020
4

5     Counsel for BYRON PORTER                     NICHOLAS A. TRUTANICH
                                                   United States Attorney
6

7     /s/ William Brown                            /s/ Daniel E. Clarkson
      WILLIAM H. BROWN                             DANIEL E. CLARKSON
8
      BROWN MISHLER, PLLC                          Assistant United States Attorney
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                               3
     Case 2:19-cr-00269-JCM-EJY Document 72 Filed 10/14/20 Page 4 of 6




1
     WILLIAM H. BROWN, ESQ. (7623)
     BROWN MISHLER, PLLC
2    911 N. Buffalo Dr., Ste. 202
3    Las Vegas, Nevada 89128
     Tel: (702) 816-2200
4    Fax: (702) 816-2300
5    Email: WBrown@BrownMishler.com
     Attorney for Defendant
6
     Byron Porter
7
                         UNITED STATES DISTRICT COURT
8
                              DISTRICT OF NEVADA
9
      UNITED STATES OF AMERCIA,                      2:19-cr-00269-JCM-EJY
10

11                      Plaintiff,                    FINDINGS OF FACT
12
      vs.

13    BYRON PORTER,
14
                        Defendants.
15

16

17          Based on the pending Stipulation of counsel, and good cause appearing
18
     therefore, the Court finds that:
19

20          1.   Defendant Byron Porter initially appeared on October 17, 2019,
21
     before U.S. Magistrate Judge Elayna J. Youchah and was ordered released on
22
     a personal recognizance bond with conditions.
23

24          2.   Mr. Porter is currently scheduled to make an appearance before
25
     the Court on October 19, 2020 at 2:30 p.m. on a petition for revocation of
26

27
     pretrial release based on alleged violations of conditions of pretrial release.

28




                                             4
     Case 2:19-cr-00269-JCM-EJY Document 72 Filed 10/14/20 Page 5 of 6



           3.       Since the filing of the petition, Mr. Porter has successfully
1

2    completed residential drug treatment pursuant to a modification of his
3
     conditions of pretrial release.
4

5          4.       Defense counsel has a revocation hearing in a different case
6    (United States v. Avalos (2:20-mj-000801-DJA)) set for October 19, 2020, at
7
     1:30, which will likely go past the time Mr. Porter’s hearing is currently set to
8

9    begin.
10
           5.       Mr. Porter is released on a personal recognizance bond with
11
     conditions pending trial and does not object to a continuance.
12

13         6.       The government does not object to a continuance.
14
           7.       This is the third for a continuance of this appearance date filed in
15

16   this matter.
17
           For all of the above-stated reasons, the ends of justice would be served
18
     best by a continuance of the initial appearance date.
19

20

21

22

23

24

25

26

27

28




                                               5
     Case 2:19-cr-00269-JCM-EJY Document 72 Filed 10/14/20 Page 6 of 6




1
                                       ORDER

2          IT IS ORDERED that the appearance date in United States v. Lesean
3
     Roger Dennis Braddock, Jr., and Byron Joshua Jarell Porter, Case No. 2:19-
4

5
     cr-00269-JCM-EJY, previously scheduled for October 19, 2020, at 2:30 p.m.,

6    is vacated and continued until December 21, 2020 at 2:30 p.m., in Courtroom
7
     3A, before U.S. Magistrate Judge Daniel Albregts.
8

9          Dated this 14th day of October, 2020
10
                                 By:
11                                     United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                           6
